Exhibit 10.A

V.F. CORPORATION

1996 STOCK COMPENSATION PLAN,

AS AMENDED AND RESTATED DECEMBER 20, 2013

ARTICLE I

PURPOSE

1.1 Purpose. The purpose of the V.F. Corporation 1996 Stock Compensation Plan
(this “Plan”) is to strengthen the ability of V.F. Corporation (the “Company”)
to attract, motivate, and retain employees and directors of superior ability and
to more closely align the interests of such employees and directors with those
of the Company’s shareholders by relating compensation to increases in
shareholder value.

ARTICLE II

GENERAL DEFINITIONS

2.1 “Agreement” The written instrument evidencing the grant to a Participant of
an Award. Each Participant may be issued one or more Agreements from time to
time, evidencing one or more Awards.

2.2 “Award” Any award granted under this Plan.

2.3 “Board” The Board of Directors of the Company.

2.4 “Change in Control” A change in control of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A, as in
effect on the Effective Date hereof, promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”); provided that, without limitation,
such a Change in Control shall be deemed to have occurred if (i) any “Person”
(as such term is used in §13(d) and §14(d) of the Exchange Act), except for
(A) those certain trustees under Deeds of Trust dated August 21, 1951 and under
the Will of John E. Barbey, deceased (a “Trust” or the “Trustee”), and (B) any
employee benefit plan of the Company or any Subsidiary, or any entity holding
voting securities of the Company for or pursuant to the terms of any such plan
(a “Benefit Plan” or the “Benefit Plans”), is or becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the Company’s then outstanding securities;
(ii) there occurs a contested proxy solicitation of the Company’s shareholders
that results in the contesting party obtaining the ability to vote securities
representing 30% or more of the combined voting power of the Company’s then
outstanding securities; (iii) there occurs a sale, exchange, transfer or other
disposition of substantially all of the assets of the Company to another entity,
except to an entity controlled directly or indirectly by the Company, or a
merger, consolidation or other reorganization of the Company in which the
Company is not the surviving entity, or a plan of liquidation or dissolution of
the Company other than pursuant to bankruptcy or insolvency laws is adopted; or
(iv) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board cease for any reason to
constitute at least a majority thereof unless the election, or the nomination
for election by the Company’s shareholders, of each new director was approved by
a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period.

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred for purposes of this Plan (x) in the event of a sale, exchange,
transfer or other disposition of substantially all of the assets of the Company
to, or a merger, consolidation or other reorganization involving the Company and
officers of the Company, or any entity in which such officers have, directly or
indirectly, at least a 5% equity or ownership interest or (y) in a transaction
otherwise commonly referred to as a “management leveraged buyout”.



--------------------------------------------------------------------------------

Clause (i) above to the contrary notwithstanding, a Change in Control shall not
be deemed to have occurred if a Person becomes the beneficial owner, directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities solely as the
result of an acquisition by the Company or any Subsidiary of voting securities
of the Company which, by reducing the number of shares outstanding, increases
the proportionate number of shares beneficially owned by such Person to 20% or
more of the combined voting power of the Company’s then outstanding securities;
provided, however, that if a Person becomes the beneficial owner of 20% or more
of the combined voting power of the Company’s then outstanding securities by
reason of share purchases by the Company or any Subsidiary and shall, after such
share purchases by the Company or a Subsidiary, become the beneficial owner,
directly or indirectly, of any additional voting securities of the Company, then
a Change in Control of the Company shall be deemed to have occurred with respect
to such Person under clause (i). Notwithstanding the foregoing, in no event
shall a Change in Control of the Company be deemed to occur under clause
(i) with respect to any Trust or Benefit Plan.

Clauses (i) and (ii) to the contrary notwithstanding, the Board may, by
resolution adopted by at least two-thirds of the directors who were in office at
the date a Change in Control occurred, declare that a Change in Control
described in clause (i) or (ii) has become ineffective for purposes of this Plan
if the following conditions then exist: (x) the declaration is made within 120
days of the Change in Control; and (y) no person, except for (A) the Trusts, and
(B) the Benefit Plans, either is the beneficial owner, directly or indirectly,
of securities of the Company representing 10% or more of the combined voting
power of the Company’s outstanding securities or has the ability or power to
vote securities representing 10% or more of the combined voting power of the
Company’s then outstanding securities. If such a declaration shall be properly
made, the Change in Control shall be ineffective ab initio.

2.5 “Code” The Internal Revenue Code of 1986, as amended, and applicable
regulations and rulings and guidance issued thereunder.

2.6 “Committee” The Compensation Committee of the Board (or a designated
successor to such committee), the composition and governance of which is
established in the Committee’s Charter as approved from time to time by the
Board and subject to other corporate governance documents of the Company. No
action of the Committee shall be void or deemed to be without authority due to
the failure of any member, at the time the action was taken, to meet any
qualification standard set forth in the Committee Charter or this Plan.

2.7 “Common Stock” The common stock of the Company as described in the Company’s
Articles of Incorporation, or such other stock as shall be substituted therefor.

2.8 “Company” V.F. Corporation, or any successor to the Company.

2.9 “Date of Grant” The date on which the granting of an Award is authorized by
the Committee, unless another later date is specified by the Committee or by a
provision in this Plan applicable to the Award.

2.10 “Director” A member of the Board who is not an Employee.

2.11 “Disposition” Any sale, transfer, encumbrance, gift, donation, assignment,
pledge, hypothecation, or other disposition, whether similar or dissimilar to
those previously enumerated, whether voluntary or involuntary, and whether
during the Participant’s lifetime or upon or after his or her death, including,
but not limited to, any disposition by operation of law, by court order, by
judicial process, or by foreclosure, levy, or attachment.

2.12 “Employee” Any employee of the Company or a Subsidiary.

2.13 “Exchange Act” The Securities Exchange Act of 1934, as amended, and
applicable regulations and rulings issued thereunder.

 

2



--------------------------------------------------------------------------------

2.14 “Fair Market Value” Unless otherwise determined in good faith by the
Committee or under procedures established by the Committee, the average of the
reported high and low sales price of the Common Stock (rounded up to the nearest
whole cent) on the date on which Fair Market Value is to be determined (or if
there was no reported sale on such date, the next preceding date on which any
reported sale occurred) on the principal exchange or in such other principal
market on which the Common Stock is trading.

2.15 “Full-Value Award” means an Award relating to shares other than (i) Stock
Options that are treated as exercisable for shares under applicable accounting
rules and (ii) Awards for which the Participant pays the grant-date Fair Market
Value of the shares covered by the Award directly or by electively giving up a
right to receive a cash payment from the Company or a Subsidiary of an amount
equal to the grant-date Fair Market Value of such shares.

2.16 “Incentive Award” An Award granted under Article IX denominated in cash and
earnable based on performance measured over a specified performance period.

2.17 “Incentive Stock Option” A Stock Option intended to satisfy the
requirements of Section 422(b) of the Code.

2.18 “Non-qualified Stock Option” A Stock Option other than an Incentive Stock
Option.

2.19 “Participant” An Employee or Director selected by the Committee to receive
an Award.

2.20 “Performance Objective” A performance objective established pursuant to
Section 8.3 hereof.

2.21 “Restricted Awards” Restricted Stock and Restricted Stock Units.

2.22 “Restricted Stock” Common Stock which is subject to restrictions and
awarded to Participants under Article VIII of this Plan and any Common Stock
purchased with or issued in respect of dividends and distributions on the
Restricted Stock.

2.23 “Restricted Stock Units” Stock Units which may be subject to a risk of
forfeiture or other restrictions and awarded to Participants under Article VIII
of this Plan, including Stock Units resulting from deemed reinvestment of
dividend equivalents on Restricted Stock Units.

2.24 “Retirement” (a) With respect to any Employee Award made prior to
October 19, 2005 (the date of amendment of this definition), employment
separation and commencement of pension benefits under the V.F. Corporation
Pension Plan (or any successor plan thereto) on account of early, normal or late
retirement thereunder, (b) with respect to any Employee Award made on or after
October 19, 2005, employment separation from the Company or any of its
Subsidiaries after attaining age 55 and at least 10 years of service with the
Company and/or any of its Subsidiaries. Unless otherwise determined by the
Committee, service with a predecessor company (i.e., a company acquired by the
Company or a Subsidiary) shall be counted towards the calculation of years of
service with the Company and/or its Subsidiaries for purposes of this Plan, and
(c) with respect to any Director Award, termination of service as a Director.

2.25 “Rule 16b-3” Rule 16b-3 under the Exchange Act or any successor thereto.

2.26 “Securities Act” The Securities Act of 1933, as amended, and applicable
regulations and rulings issued thereunder.

2.27 “Stock Appreciation Right” An Award granted under Section 7.5.

2.28 “Stock Option” An award of a right to purchase Common Stock pursuant to
Article VII.

 

3



--------------------------------------------------------------------------------

2.29 “Stock Units” An unfunded obligation of the Company, the terms of which are
set forth in Section 8.6.

2.30 “Subsidiary” Any majority-owned business organization of the Company or its
direct or indirect subsidiaries, including but not limited to corporations,
limited liability companies, partnerships, and any “subsidiary corporation” as
defined in Section 424(f) of the Code that is a subsidiary of the Company.

ARTICLE III

SHARES OF COMMON STOCK SUBJECT TO THE PLAN

3.1 Common Stock Authorized. Subject to the provisions of this Article and
Article XI, the total aggregate number of shares of Common Stock that may be
delivered pursuant to Awards that are outstanding at February 9, 2010 or granted
on or after that date, shall not exceed 40 million shares plus the number of
shares remaining available under the Plan at that date (including shares subject
to Awards then outstanding and shares not then subject to outstanding Awards).
Any shares that are delivered in connection with Stock Options or other
non-Full-Value Awards shall be counted against this limit as one share for each
share actually delivered. Any shares that are delivered in connection with
Full-Value Awards shall be counted against this limit as three shares for each
share actually delivered.

3.2 Share Counting Rules. For purposes of the limitations specified in
Section 3.1, the Committee may adopt reasonable counting procedures to ensure
appropriate counting, avoid double counting (as, for example, in the case of
tandem or substitute awards) and make adjustments in accordance with this
Section 3.2. Shares shall be counted against those reserved to the extent that
such shares have been delivered and are no longer subject to a risk of
forfeiture, except that shares withheld to pay the exercise price or withholding
taxes upon exercise of a Stock Option for which shares are issuable upon
exercise (including such a Stock Option designated as a Stock Appreciation Right
under Section 7.5) shall be deemed to be delivered for purposes of the limit set
forth in Section 3.1. Accordingly, (i) to the extent that an Award under the
Plan is canceled, expired, forfeited, settled in cash or otherwise terminated
without delivery of shares to the Participant, the shares retained by or
returned to the Company will not be deemed to have been delivered under the
Plan; and (ii) shares that are withheld from a Full-Value Award or separately
surrendered by the Participant in payment of taxes relating to such Full-Value
Award shall be deemed to constitute shares not delivered and will be available
under the Plan. For any given Award, the number of shares that become available
again (i.e., that are recaptured) will equal the number of shares that would be
counted against the Plan limits for such Award in accordance with Section 3.1 if
the Award were granted at the date of the event triggering the share recapture.
The Committee may determine that Full-Value Awards may be outstanding that
relate to more shares than the aggregate remaining available under the Plan so
long as Awards will not in fact result in delivery and vesting of shares in
excess of the number then available under the Plan. In addition, in the case of
any Award granted in assumption of or in substitution for an award of a company
or business acquired by the Company or a subsidiary or affiliate or with which
the Company or a Subsidiary or affiliate combines, shares delivered or
deliverable in connection with such assumed or substitute Award shall not be
counted against the number of shares reserved under the Plan.

3.3 Shares Available. At the discretion of the Board or the Committee, the
shares of Common Stock to be delivered under this Plan shall be made available
either from authorized and unissued shares of Common Stock or shares of Common
Stock controlled by the Company, or both; provided, however, that absent such
determination by the Board or the Committee to the contrary, in whole or in
part, the shares shall consist of the Company’s authorized but unissued Common
Stock.

 

4



--------------------------------------------------------------------------------

ARTICLE IV

ADMINISTRATION OF THE PLAN

4.1 Committee. The Plan generally shall be administered by the Committee,
subject to this Article IV. The Committee may act through subcommittees,
including for purposes of perfecting exemptions under

Rule 16b-3 under the Exchange Act or qualifying Awards under Code Section 162(m)
as performance-based compensation, in which case the subcommittee shall be
subject to and have authority under the charter applicable to the Committee, and
the acts of the subcommittee shall be deemed to be acts of the Committee
hereunder. The foregoing notwithstanding, the Board may perform any function of
the Committee under the Plan, including for purposes of approving grants of
Awards to Directors. In any case in which the Board is performing a function of
the Committee under the Plan, each reference to the Committee herein shall be
deemed to refer to the Board, except where the context otherwise requires. The
Committee may otherwise act through a subcommittee or with members of the
Committee abstaining or recusing themselves to ensure compliance with regulatory
requirements or to promote effective governance as determined by the Committee.

4.2 Powers. The Committee has discretionary authority to determine the Employees
and Directors to whom, and the time or times at which, Awards shall be granted.
The Committee also has authority to determine the amount of shares of Common
Stock that shall be subject to each Award and the terms, conditions, and
limitations of each Award, subject to the express provisions of this Plan. The
Committee shall have the discretion to interpret this Plan and to make all other
determinations necessary for Plan administration. The Committee has authority to
prescribe, amend and rescind any rules and regulations relating to this Plan,
subject to the express provisions of this Plan. All Committee interpretations,
determinations, and actions shall be in the sole discretion of the Committee and
shall be binding on all parties. The Committee may correct any defect or supply
any omission or reconcile any inconsistency in this Plan or in any Agreement in
the manner and to the extent it shall deem expedient to carry it into effect,
and it shall be the sole and final judge of such expediency.

4.3 Agreements. Awards shall be evidenced by an Agreement and may include any
terms and conditions not inconsistent with this Plan, as the Committee may
determine.

4.4 No Liability. No member of the Board, the Committee or any of its delegates
shall be liable for any action or determination made in good faith with respect
to this Plan, any Award or any Agreement.

ARTICLE V

ELIGIBILITY

5.1 Participation. Participants shall be selected by the Committee from the
Employees and Directors. Such designation may be by individual or by class.

5.2 Incentive Stock Option Eligibility. A Director shall not be eligible for the
grant of an Incentive Stock Option. In addition, no Employee shall be eligible
for the grant of an Incentive Stock Option who owns (within the meaning of
Section 422(b) of the Code), or would own immediately before the grant of such
Incentive Stock Option, directly or indirectly, stock possessing more than 10
percent of the total combined voting power of all classes of stock of the
Company or any Subsidiary.

5.3 Limit on Awards. Awards granted to any Employee shall not exceed in the
aggregate during any calendar year (a) 2,000,000 Stock Options and (b) 800,000
shares relating to Restricted Awards (subject in each case to adjustment as
provided in Article XI). In the case of an Incentive Award which is not valued
in a way in which the limitation set forth in the preceding sentence would
operate as an effective limitation satisfying applicable law (including Treasury
Regulation § 1.162-27(e)(4)), an Employee may not be granted such Incentive
Awards under the Plan authorizing the earning during any calendar year of an
amount that exceeds the Employee’s Cash Annual Limit, which for this purpose
shall equal $10 million plus the amount of the Employee’s unused Cash Annual
Limit as of the close of the previous year (this limitation is separate and not
affected by the number of Awards granted during such calendar year which are
subject to the limitation in the preceding sentence). For this purpose,
(i) “earning” means satisfying performance conditions so that an amount becomes
payable, without regard to whether it is to be paid currently or on a deferred
basis or continues to be subject to any service requirement or other
non-performance condition, and (ii) a Participant’s Cash Annual Limit is used to
the extent an amount may be potentially earned or paid under an Award,
regardless of whether such amount is in fact earned or paid.

 

5



--------------------------------------------------------------------------------

ARTICLE VI

FORMS OF AWARDS

Award Eligibility. The forms of Awards under this Plan are Stock Options as
described in Article VII, Restricted Awards (Restricted Stock and Restricted
Stock Units) as described in Article VIII, and Incentive Awards as described in
Article IX. The Committee may, in its discretion, permit holders of Awards under
this Plan to surrender outstanding Awards in order to exercise or realize the
rights under other Awards subject to the restriction on repricing set forth in
Section 13.2.

ARTICLE VII

STOCK OPTIONS

7.1 Exercise Price. The exercise price of Common Stock under each Stock Option
shall be not less than 100 percent of the Fair Market Value of the Common Stock
on the Date of Grant.

7.2 Term. Stock Options may be exercised as determined by the Committee,
provided that Stock Options may in no event be exercised later than 10 years
from the Date of Grant. During the Participant’s lifetime, only the Participant
may exercise an Incentive Stock Option. The Committee may amend the terms of an
Incentive Stock Option at any time to include provisions that have the effect of
changing such Incentive Stock Option to a Non-qualified Stock Option, or vice
versa (to the extent any such change is permitted by applicable law).

7.3 Method of Exercise. Upon the exercise of a Stock Option, the exercise price
shall be payable in full in cash or an equivalent acceptable to the Committee.
No fractional shares shall be issued pursuant to the exercise of a Stock Option,
and no payment shall be made in lieu of fractional shares. At the discretion of
the Committee and provided such payment can be effected without causing the
Participant to incur liability under Section 16(b) of the Exchange Act or
causing the Company to incur additional expense under applicable accounting
rules, the Committee may permit the exercise price to be paid by assigning and
delivering to the Company shares of Common Stock previously acquired by the
Participant or may require that, or permit the Participant to direct that, the
Company withhold shares from the Stock Option shares having a value equal to the
exercise price (or portion thereof to be paid through such share withholding).
Any shares so assigned and delivered to the Company or withheld by the Company
in payment or partial payment of the exercise price shall be valued at the Fair
Market Value of the Common Stock on the exercise date. In addition, at the
request of the Participant and to the extent permitted by applicable law, the
Company in its discretion may approve arrangements with a brokerage firm under
which such brokerage firm, on behalf of the Participant, shall pay to the
Company the exercise price of the Stock Options being exercised, and the
Company, pursuant to an irrevocable notice from the Participant, shall promptly
deliver the shares being purchased to such firm.

7.4 Other Stock Option Terms. No dividend equivalent rights may be granted with
respect to a Stock Option entitling the Participant to the economic benefit of
dividends paid on the Common Stock underlying a Stock Option prior to the
exercise of such Stock Option. With respect to Incentive Stock Options, the
aggregate Fair Market Value (determined at the Date of Grant) of the Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year (under all stock option
plans of the Company and its Subsidiaries) shall not exceed $100,000, or such
other amount as may be prescribed under the Code. If any Stock Option intended
to be an Incentive Stock Option fails to so qualify, including under the
requirement set forth in this Section 7.4, such Stock Option shall be deemed to
be a Non-qualified Stock Option and shall be exercisable in accordance with the
Plan and the Stock Option’s terms.

7.5 Stock Appreciation Rights. A Stock Option may be granted with terms
requiring the exercise price to be paid by means of the Company withholding
shares subject to the Stock Option upon exercise, in which case such Award may
be designated as a “Stock Appreciation Right.” The Committee may, at the time of
grant, specify that the Fair Market Value of the Stock Option shares deliverable
upon exercise of such Award will be paid in cash in lieu of delivery of shares,
such that the Award is a cash-settled Stock Appreciation Right.

 

6



--------------------------------------------------------------------------------

ARTICLE VIII

RESTRICTED AWARDS

8.1 Types of Award. The Committee, in its discretion, is authorized to grant
Restricted Awards either as Service Awards or Performance Awards. As used
herein, the term “Service Award” refers to any Restricted Award described in
Section 8.2 and the term “Performance Award” refers to any Restricted Award
described in Section 8.3. Restricted Stock shall be nontransferable until such
time as all of the restrictions underlying the Award have been satisfied.
Subject to Section 3.1, the Committee in its discretion may grant up to 5% of
the number of shares of Common Stock available for grant under this Plan as
Service Awards or Performance Awards without regard to any minimum vesting
requirement set forth in Section 8.2 or 8.3.

8.2 Service Award. The Committee may grant shares of Restricted Stock or
Restricted Stock Units to a Participant subject to forfeiture upon an
interruption in the Participant’s continuous service with the Company or a
Subsidiary within a period specified by the Committee, provided that the total
period during which the Restricted Award is subject to forfeiture (the “vesting”
period) shall not be less than three years (except as provided in Section 8.1),
but with ratable or proportionate vesting (or any other less rapid schedule for
vesting) permitted during such period and with vesting permitted on an
accelerated basis in the event of death, disability, change in control,
Retirement or other special circumstances. The period during which Restricted
Stock Units are subject to a risk of forfeiture may be shorter than the period
during which settlement of the Restricted Stock Units is deferred. The foregoing
notwithstanding, Stock Units granted as authorized in the final sentence of
Section 8.1 with no minimum vesting requirement shall be deemed to be Service
Awards.

8.3 Performance Award. The Committee may grant Restricted Stock or Restricted
Stock Units to a Participant subject to or upon the attainment of a Performance
Objective as follows: Not later than the applicable deadline under Treasury
Regulation § 1.162-27(e), the Committee, in its sole discretion, may establish
(a) a Performance Award for a Participant for a specified period (which shall
not be less than one year, except as provided in Section 8.1) during which
performance will be measured (the “Performance Period”), and (b) with respect to
such Participant one or more Performance Objectives to be satisfied prior to the
Participant’s becoming entitled to settlement of such Performance Award for such
Performance Period. Any Performance Objective shall be comprised of specified
corporate, business group or divisional levels of performance, over the
Performance Period, relating to one or more of the following performance
criteria: earnings per share; net earnings; pretax earnings; operating income;
net sales or net revenues; net sales or net revenues from existing businesses;
net sales or net revenues from acquired businesses; market share; balance sheet
measurements; cash return on assets; return on capital, book value; shareholder
return, or return on average common equity. In establishing the level of
Performance Objective to be attained, the Committee may disregard or offset the
effect of such items of income or expense and other factors as determined by the
Committee. Performance Awards may also be granted in the sole discretion of the
Committee if the Company’s performance during a specified Performance Period, as
measured by one or more of the criteria enumerated in this Section 8.3, as
compared to comparable measures of performance of peer companies, equals or
exceeds Performance Objectives established by the Committee not later than the
applicable deadline under Treasury Regulation 1.162-27(e). No Performance Award
shall be settled or paid out to a Participant for a Performance Period prior to
written certification by the Committee of attainment of the Performance
Objective(s) applicable to such Participant. Notwithstanding attainment of the
applicable Performance Objective or any provisions of this Plan to the contrary,
the Committee shall have the power (which it may retain or may relinquish in the
Agreement or other document), in its sole discretion, to (a) exercise negative
discretion to reduce the Performance Award to a Participant for any Performance
Period to zero or such other amount as it shall determine; (b) impose service
requirements which must be fulfilled by the Participant during the Performance
Period or subsequent to the attainment of the Performance Objective; and
(c) provide for accelerated settlement or payment of a Performance Award upon a
Change in Control or specified terminations of employment.

 

7



--------------------------------------------------------------------------------

8.4 Delivery. If a Participant, with respect to a Service Award, continuously
remains in the employ of the Company or a Subsidiary for the period specified by
the Committee, or, with respect to a Performance Award, if and to the extent
that the Participant fulfills the requirements of the Performance Objective and
any service requirements as may be imposed by the Committee, the shares awarded
to such Participant as Restricted Stock shall be delivered to such Participant
without any restrictions promptly after the applicable event, and the risk of
forfeiture applicable to Restricted Stock Units shall end and such Restricted
Stock Units shall then and thereafter be settled in accordance with the terms of
such Restricted Stock Units (including any elective deferral of settlement
permitted by the Committee). The foregoing notwithstanding, the Committee may
determine that any restrictions (and/or deferral period, to the extent permitted
under Section 12.10) applicable to a Restricted Award shall be deemed to end or
have ended on an accelerated basis at the time of the Participant’s death while
employed or serving as a Director or upon the Participant’s termination of
employment or service due to disability or Retirement or following a Change in
Control.

8.5 Shareholder Rights. Except as otherwise provided in this Plan, each
Participant shall have, with respect to all shares of Restricted Stock, all the
rights of a shareholder of the Company, including the right to vote the
Restricted Stock; provided, however, that all distributions payable with respect
to the Restricted Stock shall be retained by the Company and reinvested in
additional shares of Common Stock to be issued in the name of the Participant.
Any shares of Common Stock acquired as a result of reinvestment of such
distributions shall also be Restricted Stock subject to the terms and conditions
of this Plan. A Participant shall have no rights of a shareholder relating to
Restricted Stock Units or Stock Units until such time as shares are issued or
delivered in settlement of such Restricted Stock Units or Stock Units.

8.6 Stock Units; Deferral of Receipt of Restricted Stock. A Stock Unit, whether
or not restricted, shall represent the conditional right of the Participant to
receive delivery of one share of Common Stock at a specified future date,
subject to the terms of the Plan and the applicable Agreement. Until settled, a
Stock Unit shall represent an unfunded and unsecured obligation of the Company
with respect to which a Participant has rights no greater than those of a
general creditor of the Company. Unless otherwise specified by the Committee,
each Stock Unit will carry with it the right to crediting of an amount equal to
dividends and distributions paid on a share of Common Stock (“dividend
equivalents”), which amounts will be deemed reinvested in additional Stock
Units, at the Fair Market Value of Common Stock at the dividend payment date.
Such additional Stock Units will be subject to the same risk of forfeiture,
other restrictions, and deferral of settlement as the original Stock Units to
which such additional Stock Units directly or indirectly relate. Unless the
Committee determines to settle Stock Units in cash, Stock Units shall be settled
solely by issuance or delivery of shares of Common Stock. The Committee may, in
its sole discretion, permit Participants to convert their Restricted Stock into
an equivalent number of stock units as of the date on which all applicable
restrictions pertaining to the Restricted Stock would either lapse or be deemed
satisfied (the “Vesting Date”), or by means of an exchange of the Restricted
Stock for Restricted Stock Units before the Vesting Date. Any such request for
conversion must (a) be made by the Participant at a time a valid deferral may be
elected under Code Section 409A and (b) specify a distribution date which is
valid under Code Section 409A and in any case is no earlier than the earlier of
(i) the Participant’s termination of employment or (ii) the first anniversary of
the Vesting Date.

ARTICLE IX

INCENTIVE AWARDS

The Committee, in its discretion, is authorized to grant Incentive Awards, which
shall be Awards denominated as a cash amount and earnable based on achievement
of a Performance Objective over a specified Performance Period. The Committee
shall specify the duration of the Performance Period. In other respects, the
terms of the Incentive Award, including the Performance Objectives, the time at
which such Performance Objective is established, and other conditions of the
Incentive Award shall be as specified in Section 8.3 with respect to Performance
Awards. The Committee may specify that an Incentive Award shall be settled in
cash or in shares of Common Stock. Incentive Awards shall be subject to the
applicable per-person limitations under Section 5.3.

 

8



--------------------------------------------------------------------------------

ARTICLE X

FORFEITURE AND EXPIRATION OF AWARDS

10.1 Termination of Employment or Service. Subject to the express provisions of
this Plan and the terms of any applicable Agreement, the Committee, in its
discretion, may provide for the forfeiture or continuation of any Award for such
period and upon such terms and conditions as are determined by the Committee in
the event that a Participant ceases to be an Employee or Director. In the
absence of Committee action or except as otherwise provided in an Agreement, the
following rules shall apply:

(a) With respect to Stock Options granted to Employees, Stock Options shall be
exercisable only so long as the Participant is an employee of the Company or a
Subsidiary except that (1) in the event of Retirement, the Stock Options shall
continue to vest according to the original schedule, but no Stock Options may be
exercised after the expiration of the earlier of the remaining term of such
Stock Options or 36 months (12 months in the case of Incentive Stock Options)
following the date of Retirement; (2) in the event of permanent and total
disability, the Stock Options shall continue to vest according to the original
schedule, but no Stock Options may be exercised after the expiration of the
earlier of the remaining term of such Stock Option or 36 months following the
date of permanent and total disability; (3) in the event of death, Stock Options
held at the time of death by the Participant shall vest and become immediately
exercisable and may be exercised by the estate or beneficiary of such
Participant until the expiration of the earlier of the remaining term of such
Stock Options or 36 months from the date of death; (4) in the event of the
Participant’s voluntary separation of employment or involuntary separation of
employment by the Company for cause (as defined by the Committee), the Stock
Options shall terminate and be forfeited as of the date of separation of
employment; (5) in the event of the Participant’s involuntary separation of
employment not for cause (as defined by the Committee), the Stock Option shall
continue to vest according to the original schedule, but no Stock Options may be
exercised after the earlier of the remaining term of the Option or the end of
the period of the Participant’s receipt of severance pay, if any, from the
Company; and (6) in the event of an involuntary separation of employment without
severance pay or if severance pay is paid in a lump sum, the Stock Option shall
not be exercisable after the date of separation of employment; any portion of a
Stock Option that is not vested at the time of permanent and total disability or
any separation of employment and which would not vest and become exercisable
during the period the Stock Option will remain outstanding under this
Section 10.1(a) shall terminate and be forfeited as of the time of permanent and
total disability or separation of employment, unless otherwise determined by the
Committee within 45 days after such event; and any Stock Option granted before
February 6, 2007 shall be subject to the terms of Section 10.1(a) of the Plan
(if applicable) as in effect at the time of grant of such Stock Option; and

(b) With respect to Restricted Awards granted to Employees, in the event of a
Participant’s voluntary or involuntary separation before the expiration of the
employment period specified by the Committee with respect to Service Awards, or
before the fulfillment of the Performance Objective and any other restriction
imposed by the Committee with respect to Performance Awards, any shares of
Restricted Stock shall be returned to the Company and any Restricted Award shall
be deemed to have been forfeited by the Participant as of the date of such
separation.

10.2 Leave of Absence. With respect to an Award, the Committee may, in its sole
discretion, determine that any Participant who is on leave of absence for any
reason shall be considered to still be in the employ of the Company, provided
that the Committee may, in its sole discretion, also determine that rights to
such Award during a leave of absence shall be limited to the extent to which
such rights were earned or vested when such leave of absence began.

10.3 Additional Forfeiture Provisions. The Committee may condition a
Participant’s right to receive a grant of an Award, to exercise the Award, to
receive a settlement or distribution with respect to the Award, to retain cash,
Stock, other Awards, or other property acquired in connection with an Award, or
to retain the profit or gain realized by a Participant in connection with an
Award, upon compliance by the

 

9



--------------------------------------------------------------------------------

Participant with specified conditions that protect the business interests of the
Company and its subsidiaries and affiliates from harmful actions of the
Participant, including (i) conditions providing for such forfeitures in the
event that Company financial statements are restated due to misconduct if the
Participant bears substantial responsibility for such misconduct or if the
restated financial information would have adversely affected the level of
achievement of performance measures upon which the earning or value of the
Participant’s Award was based; and (ii) conditions relating to non-competition,
confidentiality of information relating to or possessed by the Company,
non-solicitation of customers, suppliers, and employees of the Company,
cooperation in litigation, non-disparagement of the Company and its subsidiaries
and affiliates and the officers, directors and affiliates of the Company and its
subsidiaries and affiliates, and other restrictions upon or covenants of the
Participant, including during specified periods following termination of
employment or service to the Company. Accordingly, an Award may include terms
providing for a “clawback” or forfeiture from the Participant of the profit or
gain realized by a Participant in connection with an Award, including cash or
other proceeds received upon sale of Stock acquired in connection with an Award.

ARTICLE XI

ADJUSTMENT PROVISIONS

11.1 Share Adjustments. If the number of outstanding shares of Common Stock is
increased, decreased, or exchanged for a different number or kind of shares or
other securities, or if additional, new, or different shares or other securities
are distributed with respect to such shares of Common Stock or other securities,
through merger, consolidation, sale of all or substantially all of the assets of
the Company, reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split, or other distribution with respect to such
shares of Common Stock or other securities, an appropriate adjustment in order
to preserve the benefits or potential benefits intended to be made available to
the Participants may be made, in the discretion of the Committee, in all or any
of the following (i) the maximum number and kind of shares provided in
Section 3.1 and the number of Awards that may be granted to an Employee in the
specified period under Section 5.3; (ii) the number and kind of shares or other
securities subject to then outstanding Awards; and (iii) the price for each
share or other unit of any other securities subject to then outstanding Awards.
The Committee may also make any other adjustments, or take such action as the
Committee, in its discretion, deems appropriate in order to preserve the
benefits or potential benefits intended to be made available to the
Participants. In furtherance of the foregoing, in the event of an equity
restructuring, as defined in FASB ASC Topic 718 (formerly FAS 123(R)), which
affects the Common Stock, a Participant shall have a legal right to an
adjustment to the Participant’s Award which shall preserve without enlarging the
value of the Award, with the manner of such adjustment to be determined by the
Committee in its discretion, and subject to any limitation on this right set
forth in the applicable Award agreement. Any fractional share resulting from
such adjustment may be eliminated.

11.2 Corporate Changes. Subject to Article XIII, upon (i) the dissolution or
liquidation of the Company; (ii) a reorganization, merger, or consolidation
(other than a merger or consolidation effecting a reincorporation of the Company
in another state or any other merger or consolidation in which the shareholders
of the surviving Company and their proportionate interests therein immediately
after the merger or consolidation are substantially identical to the
shareholders of the Company and their proportionate interests therein
immediately prior to the merger or consolidation) of the Company with one or
more corporations, following which the Company is not the surviving Company (or
survives only as a subsidiary of another Company in a transaction in which the
shareholders of the parent of the Company and their proportionate interests
therein immediately after the transaction are not substantially identical to the
shareholders of the Company and their proportionate interests therein
immediately prior to the transaction); (iii) the sale of all or substantially
all of the assets of the Company; or (iv) the occurrence of a Change in Control,
subject to the terms of any applicable Agreement, the Committee serving prior to
the date of the applicable event may, to the extent permitted in Section 3.1 of
this Plan (and subject to any applicable restriction on repricing under
Section 13.2), in its discretion and without obtaining shareholder approval,
take any one or more of the following actions with respect to any Participant:

(a) accelerate the exercise dates of any or all outstanding Awards;

 

10



--------------------------------------------------------------------------------

(b) eliminate any and all restrictions with respect to outstanding Restricted
Awards;

(c) pay cash to any or all holders of Stock Options in exchange for the
cancellation of their outstanding Stock Options and cash out all outstanding
stock units;

(d) grant new Awards to any Participants; or

(e) make any other adjustments or amendments to outstanding Awards or determine
that there shall be substitution of new Awards by such successor employer
Company or a parent or subsidiary company thereof, with appropriate adjustments
as to the number and kind of shares or units subject to such awards and prices.

11.3 Binding Determination. Adjustments under Sections 11.1 and 11.2 shall be
made by the Committee, and its determination as to what adjustments shall be
made and the extent thereof shall be final, binding, and conclusive.

ARTICLE XII

GENERAL PROVISIONS

12.1 No Right to Employment. Nothing in this Plan or in any instrument executed
pursuant to this Plan shall confer upon any Participant any right to continue in
the employ of the Company or a Subsidiary or affect the Company’s or a
Subsidiary’s right to terminate the employment of any Participant at any time
with or without cause or any right to continue to serve as a Director of the
Company or affect any party’s right to remove such Participant as a Director.

12.2 Securities Requirements. The Company shall not be obligated to issue or
transfer shares of Common Stock pursuant to an Award unless all applicable
requirements imposed by federal and state laws, regulatory agencies, and
securities exchanges upon which the Common Stock may be listed have been fully
complied with. As a condition precedent to the issuance of shares pursuant to
the grant or exercise of an Award, the Company may require the Participant to
take any reasonable action to meet such requirements.

12.3 No Right to Stock. No Participant and no beneficiary or other person
claiming under or through such Participant shall have any right, title, or
interest in any shares of Common Stock allocated or reserved under this Plan or
subject to any Award except as to such shares of Common Stock, if any, that have
been issued or transferred to such Participant or other person entitled to
receive such Common Stock under the terms of the Award.

12.4 Withholding. The Company or a Subsidiary, as appropriate, shall have the
right to deduct from all Awards paid in cash any federal, state, or local taxes
as required by law to be withheld with respect to such cash payments. In the
case of Awards paid or payable in Common Stock, the Participant or other person
receiving such Common Stock may be required to pay to the Company or a
Subsidiary, as appropriate, the amount of any such taxes which the Company or
Subsidiary is required to withhold with respect to such Common Stock. Also, at
the discretion of the Committee and provided such withholding can be effected
without causing the Participant to incur liability under Section 16(b) of the
Exchange Act, the Committee may require or permit the Participant to elect
(i) to have the Company or Subsidiary withhold from the shares of Common Stock
to be issued or transferred to the Participant the number of shares necessary to
satisfy the Company’s or Subsidiary’s obligation to withhold taxes, such
determination to be based on the shares’ Fair Market Value as of the date the
Participant becomes subject to income taxation with respect to the Award,
(ii) deliver sufficient shares of Common Stock (based upon the Fair Market Value
at the date of withholding) to satisfy the withholding obligations, or
(iii) deliver sufficient cash to satisfy the withholding obligations.
Participants who elect to use such a stock withholding feature must make the
election at the time and in the manner prescribed by the Committee.

 

11



--------------------------------------------------------------------------------

12.5 No Disposition. No Award under this Plan may be the subject of any
Disposition (excluding shares of Common Stock with respect to which all
restrictions have lapsed), other than by will or the laws of descent or
distribution. Any attempted Disposition in violation of this provision shall be
void and ineffective for all purposes. Notwithstanding the foregoing, the
Committee may, in its sole discretion, permit a Participant to transfer a
Non- qualified Stock Option to (a) a member or members of the Participant’s
immediate family, (b) a trust, the beneficiaries of which consist exclusively of
members of the Participant’s immediate family, (c) a partnership, the partners
of which consist exclusively of members of the Participant’s immediate family,
or (d) any similar entity created for exclusive benefit of members of the
Participant’s immediate family; provided, however, that such Disposition must be
not for value.

12.6 Severability; Construction. If any provision of this Plan is held to be
illegal or invalid for any reason, then the illegality or invalidity shall not
affect the remaining provisions hereof, but such provision shall be fully
severable and this Plan shall be construed and enforced as if the illegal or
invalid provision had never been included herein. Headings and subheadings are
for convenience only and not to be conclusive with respect to construction of
this Plan.

12.7 Governing Law. All questions arising with respect to the provisions of this
Plan shall be determined by application of the laws of the Commonwealth of
Pennsylvania, except as may be required by applicable federal law.

12.8 Other Deferrals. Subject to Section 12.10, the Committee may permit
selected Participants to elect to defer payment of Awards in accordance with
procedures established by the Committee including, without limitation,
procedures intended to defer taxation on such deferrals until receipt (including
procedures designed to avoid incurrence of liability under Section 16(b) of the
Exchange Act). Any deferred payment, whether elected by the Participant or
specified by an Agreement or by the Committee, may require forfeiture in
accordance with stated events, as determined by the Committee.

12.9 Awards to Participants Outside the United States. The Committee may modify
the terms of any Award under the Plan made to or held by a Participant who is
then resident or primarily employed outside of the United States in any manner
deemed by the Committee to be necessary or appropriate in order that such Award
shall conform to laws, regulations, and customs of the country in which the
Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant’s residence or
employment abroad, shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. The
Committee is authorized to adopt subplans to achieve the purposes of this
Section 12.9. An Award may have terms under this Section 12.9 that are
inconsistent with the express terms of the Plan, including authorizing cash
payments in lieu of issuance or delivery of shares, so long as such
modifications will not contravene any applicable law or regulation or result in
actual liability under Section 16(b) for the Participant whose Award are granted
with or modified to provide such terms.

12.10 Compliance with Code Section 409A.

(a) 409A Awards. Other provisions of the Plan notwithstanding, the terms of any
Award that is deemed to be a deferral for purposes of Code Section 409A which is
held by an employee subject to United States federal income taxation (a “409A
Award”), including any authority of the Company and rights of the Participant
with respect to the 409A Award, shall be limited to those terms permitted under
Section 409A, and any terms not permitted under Section 409A shall be
automatically modified and limited to the extent necessary to conform with
Section 409A. The following rules will apply to 409A Awards:

(i) If a Participant is permitted to elect to defer an Award or any payment
under a 409A Award (generally, a deferral in 2005 or thereafter), such election
will be permitted only at times in compliance with Section 409A (including
transition rules thereunder);

 

12



--------------------------------------------------------------------------------

(ii) The Committee may, in its discretion, require or permit on an elective
basis a change in the distribution terms applicable to 409A Awards (and Non-409A
Awards that qualify for the short-term deferral exemption under Section 409A)
during the period 2005 — 2007 in accordance with, and to the fullest extent
permitted by, Proposed Treasury Regulation § 1.409A (including Preamble § XI.C)
and IRS Notice 2005-1, and at any time in accordance with Section 409A and
regulations and guidance thereunder. The Vice President of Human Resources of
the Company is authorized to modify any such outstanding Awards to permit
election of different deferral periods provided that any such modifications may
not otherwise increase the benefits to Participants or the costs of such Awards
to the Company;

(iii) The Company shall have no authority to accelerate distributions relating
to 409A Awards in excess of the authority permitted under Section 409A;

(iv) Any distribution of a 409A Award triggered by a Participant’s termination
of employment and intended to qualify under Section 409A(a)(2)(A)(i) shall be
made only at the time that the Participant has had a “separation from service”
within the meaning of Section 409A(a)(2)(A)(i) (or earlier at such time, after a
termination of employment, that there occurs another event triggering a
distribution under the Plan or the applicable Award agreement in compliance with
Section 409A);

(v) Any distribution of a 409A Award subject to Section 409A(a)(2)(A)(i) that
would be made within six months following a separation from service of a
“Specified Employee” (or “key employee”) as defined under
Section 409A(a)(2)(B)(i) shall instead occur at the expiration of the six-month
period under Section 409A(a)(2)(B)(i). In the case of installments, this delay
shall not affect the timing of any installment otherwise payable after the
six-month delay period;

(vi) In the case of any distribution of a 409A Award, if the timing of such
distribution is not otherwise specified in the Plan or an Award agreement or
other governing document, the distribution shall be made not later than 74 days
after the date at which the settlement of the Award is specified to occur; and

(vii) If any portion of an Award that is scheduled to vest at a single specified
date (a vesting “tranche”) is partly deemed a 409A Award and partly deemed
exempt from Section 409A (as a short-term deferral or otherwise), the time of
settlement of the entire tranche will be governed by the distribution rules
applicable to the 409A Award (except to the extent that this rule cannot apply
to a distribution that would otherwise occur in 2007).

(b) Grandfathered Awards. Any Award that was both granted and vested before 2005
and which otherwise could potentially constitute a deferral of compensation
under Section 409A is intended to be “grandfathered” under Section 409A. No
amendment or change to the Plan or other change (including an exercise of
discretion) with respect to such a grandfathered Award after October 3, 2004,
shall be effective if such change would constitute a “material modification”
within the meaning of applicable guidance or regulations under Section 409A,
except in the case of an Award that is specifically modified to become compliant
as a 409A Award or compliant with an exemption under Section 409A.

(c) Rules Applicable to Non-409A Options/SARs. With respect to Stock Options
(other than Stock Options intended to be 409A Awards), in applying Code Sections
1563(a)(1), (2) and (3) for purposes of determining a controlled group of
corporations under Code Section 414(b), the language “at least 20 percent” shall
be used instead of “at least 80 percent” at each place it appears in Sections
1563(a)(1), (2) and (3), and in applying Treasury Regulation § 1.414(c)-2 (or
any successor provision) for purposes of determining trades or businesses
(whether or not incorporated) that are under common control for purposes of
Section 414(c), the language “at least 20 percent” shall be used instead of “at
least 80 percent” at each place it appears in Treasury Regulation §1.414(c)-2.

(d) Distributions Upon Vesting. In the case of any Award providing for a
distribution upon the lapse of a risk of forfeiture, if the timing of such
distribution is not otherwise specified in the Plan or an Agreement or other
governing document, the distribution shall be made not later than March 15 of
the year following the year in which the risk of forfeiture lapsed.

 

13



--------------------------------------------------------------------------------

(e) Scope and Application of this Provision. For purposes of this Section 12.10,
references to a term or event (including any authority or right of the Company
or a Participant) being “permitted” under Section 409A mean that the term or
event will not cause the Participant to be deemed to be in constructive receipt
of compensation relating to the 409A Award prior to the distribution of cash,
shares or other property or to be liable for payment of interest or a tax
penalty under Section 409A. The rules under this Section 12.10, and all other
provisions relating to Section 409A, apply retroactively as of January 1, 2005
(and, where indicated, October 4, 2004). Each Award outstanding in the period
from January 1, 2005 until and the date of adoption of this Section 12.10 shall
be deemed to be amended so that this Section 12.10 shall apply to such Award in
accordance with the terms hereof.

12.11 No Loans to Participants. No credit shall be extended to Participants in
the form of personal loans in connection with Awards, whether for purposes of
paying the exercise price or withholding taxes or otherwise. Any amount due and
payable to the Company by a Participant shall be immediately due and shall be
paid as promptly as practicable.

12.12 Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the shareholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements, apart from the Plan, as it
may deem desirable, including incentive arrangements and awards which do not
qualify under Code Section 162(m), and such other arrangements may be either
applicable generally or only in specific cases.

ARTICLE XIII

AMENDMENT AND TERMINATION

13.1 Amendments; Suspension; Termination. The Board may at any time amend,
suspend (and if suspended, may reinstate) or terminate this Plan; provided,
however, that the Board may not, without approval of the shareholders of the
Company, amend this Plan so as to (a) increase the number of shares of Common
Stock subject to this Plan except as permitted in Article XI or (b) reduce the
exercise price for shares of Common Stock covered by Stock Options granted
hereunder below the applicable price specified in Article VII of this Plan or
(c) make a material revision to the Plan within the meaning of Section 303A(8)
of the Listed Company Manual of the New York Stock Exchange as then in effect;
and provided further, that the Board may not modify, impair or cancel any
outstanding Award in a manner that materially and adversely affects a
Participant without the consent of such Participant. The authority of the
Committee to waive or modify an Award term after the Award has been granted does
not permit waiver or modification of a term that would be mandatory under the
Plan for any Award newly granted at the date of the waiver or modification.
Unless earlier terminated by action of the Board of Directors, the authority of
the Committee to make grants under the Plan will terminate on the date that is
ten years after the latest date upon which shareholders of the Company have
approved the Plan (including approval of the Plan as amended and restated).

13.2 Restriction on Repricing. Without the approval of shareholders, the
Committee will not amend or replace previously granted Stock Options in a
transaction that constitutes a “repricing,” which for this purpose means any of
the following or any other action that has the same effect:

 

  •  

Lowering the exercise price of a Stock Option after it is granted;

 

  •  

Any other action that is treated as a repricing under generally accepted
accounting principles;

 

  •  

Canceling a Stock Option at a time when its exercise price exceeds the fair
market value of the underlying Stock, in exchange for another Stock Option,
restricted stock, other equity, or other cash or property;

 

14



--------------------------------------------------------------------------------

provided, however, that the foregoing transactions shall not be deemed a
repricing if pursuant to an adjustment authorized under Section 11.1.

ARTICLE XIV

DATE OF PLAN ADOPTION

14.1 Date of Plan Adoption. This Plan was adopted by the Board effective
December 3, 1996 and approved by shareholders April 15, 1997. An amendment and
restatement of the Plan was adopted by the Board effective February 6, 2007, and
approved by shareholders on April 24, 2007. This amendment and restatement of
the Plan was adopted by the Board effective February 9, 2010, subject to
shareholder approval at the Company’s 2010 Annual Meeting of Shareholders on
April 27, 2010. Awards (other than Restricted Stock) may be granted under the
terms of the amended and restated Plan prior to such shareholder approval, but
if the requisite shareholder approval is not obtained, to the extent any such
Award exceeded the authorization under the terms of the Plan in effect prior to
the amendment and restatement, the excess portion of such Award shall be
canceled. In accordance with Article XI of the Plan, adjustments to Sections 3.1
and 5.3 were made to reflect the Company’s stock dividend effective December 20,
2013. This Plan shall continue in effect with respect to Awards granted before
termination of the Committee’s authority to grant new Awards until such Awards
have been settled, terminated or forfeited and the Company has no further
obligations or rights with respect to such Awards.

 

15